IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 41860 & 41941

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 735
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 23, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
TYLER JAMES LEWIS,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Judgments of conviction and unified sentence of six years, with a minimum
       period of confinement of three years, and concurrent unified sentence of seven
       years, with a minimum period of confinement of three years, for two counts of
       burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In Docket No. 41860, Tyler James Lewis pled guilty to one count of burglary. I.C.
§§ 18-1401, 18-1403. The district court sentenced Lewis to a unified term of six years, with a
minimum period of confinement of three years. In Docket No. 41941, Lewis pled guilty to one
count of burglary. In exchange for his guilty plea, an additional charge was dismissed. The
district court sentenced Lewis to a unified term of seven years, with a minimum period of
confinement of three years, to run concurrent with his other burglary sentence. Lewis filed
I.C.R. 35 motions for reduction of his sentences, which the district court denied. Lewis appeals.



                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Lewis’s judgments of conviction and sentences are affirmed.




                                                   2